Citation Nr: 0729834	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Evaluation of traumatic arthritis, right ankle, currently 
evaluated as 10 percent disabling. 

2.  Evaluation of osteoarthritis, first metatarsophalangeal 
joint, right foot, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
December 1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision, by the Buffalo, New York, Regional Office (RO), 
which granted service connection for traumatic arthritis, 
right ankle, and osteoarthritis of the first MTP joint, right 
foot, each evaluated as 10 percent disabling.  The veteran 
perfected a timely appeal to that decision.  The veteran 
appeared and offered testimony at a hearing before a Decision 
Review Officer (DRO) in February 2006.  A transcript of that 
hearing is of record.  

On June 5, 2007, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The right ankle disability is productive of limitation of 
motion, pain on motion, weakness, and instability that more 
nearly approximated marked limitation of motion.  

2.  The veteran's right foot disability is no more than 
moderate.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for 
traumatic arthritis, right ankle, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.7, 4.14, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5271 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
osteoarthritis, first MTP joint, right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2004 from the RO to the veteran that 
was issued prior to the initial RO decision in September 
2004.  That letter informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
April 2005 SOC and January 2007 SSOC were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

As noted above, VCAA notification predated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  And, in March 2006, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite initial inadequate notice provided 
to the veteran on the disability rating or effective date 
elements of his claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for the right ankle disorder is 
being granted, such matters are moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for the skin 
condition, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing higher ratings for 
traumatic arthritis of the right ankle, and osteoarthritis of 
the MTJ of the right foot, given that the veteran has offered 
testimony at a hearing before the Board, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual background.

The veteran was seen in March 2004 for complaints of pain in 
the right ankle.  Examination revealed tenderness on the 
lateral right ankle.  The assessment was tenderness, right 
ankle.  He was again seen at a podiatry clinic in April 2004, 
with complaints of chronic right ankle pain.  Examination 
revealed limited range of motion in the right ankle, with 
mild pain on palpation of the lateral malleolus and posterior 
heel.  X-rays revealed posterior calcaneal spurs and probable 
old injury of the medial malleolus.  The assessment was 
traumatic arthritis, right ankle.  

The veteran was afforded a VA examination in August 2004, at 
which time he complained of some slight mild right big toe 
pain and stiffness.  He noted that his symptoms were present 
primarily when standing.  There were no significant flares.  
He was not using any crutches or cane.  He did have 
corrective shoes and a brace primarily for his ankle but does 
not affect his big toe to any great degree.  He did wear 
orthotics and insoles with slight help.  The vetean also 
complained of right ankle pain and stiffness.  His treatment 
consisted primarily of taking medications including 
meloxicam, having his wife massage his lower leg and ankle, 
using an ankle immobilizer and high top shoes for arch 
support.  The veteran denied any significant flare-ups.  His 
ankle was always bad and always bothersome.  His walking was 
limited to approximately one hour.  It was noted that the 
veteran worked at the VA in maintenance; he had missed 
approximately 10 to 15 days of work because of ankle/foot 
problems.  

The examiner escorted the veteran into the examination room 
and noted that he walked with a fairly normal gait.  The 
veteran was able to stand erect.  There was a slight 
suggestion of pes planus bilaterally.  No Achilles tendon 
malalignment.  No pain with midfoot manipulation.  There was 
no midfoot malalignment.  There was hallux valgus 
bilaterally, with 20 degrees of valgus deviation.  There was 
a scar over his left big toe.  There was some swelling over 
the right first MTP joint.  There was no significant 
hammering or claw toes.  Palpation of the right foot elicited 
no abnormality of temperature, crepitus or swelling.  There 
was some tenderness over the first MTP.  Range of motion of 
the first MTP revealed flexion of 30 degrees with pain from 
20 degrees to 30 degrees, extension was to 15 degrees; IP 
joint of the right big toe had 60 degrees of flexion and 10 
degrees of extension.  There were no signs of abnormal weight 
bearing, no corns, and no calluses.  There was no abnormal 
wearing of his footwear.  The right ankle showed no 
significant abnormality of color, deformity, swelling, or 
atrophy.  Palpation of the right ankle elicited no 
abnormality of temperature, crepitus, and swelling.  There 
was tenderness over the medial and lateral malleolus.  The 
ankle had a dorsiflexion to 15 degrees and plantar flexion to 
20 degrees with pain at 15 to 20 degrees.  

The examiner noted that they had the veteran repetitively 
flex and extend his right ankle, testing for pain, weakness, 
fatigability and incoordination.  It showed no change; he had 
the same range of motion with same pain pattern as noted 
above.  The os calcis x-rays dated in March 2004 showed some 
irregularity of the medial malleolus on the right suggesting 
previous injury.  X-ray of the right foot showed mild 
sclerotic changes of the first MTP joint bilaterally.  The 
assessment was traumatic arthritis, right ankle; and 
osteoarthritis, first MTP joint on the right foot.  

The veteran was seen at a podiatry clinic in August 2004 with 
complaints of continuing right ankle pain.  There was slight 
edema in the right ankle.  He had limited right ankle 
dorsiflexion.  There was tenderness on eversion of the right 
ankle and on palpation of the lateral malleolus.  The 
assessment was traumatic arthritis, right ankle, with 
instability.  

Of record is a lay statement from the veteran's wife, dated 
in August 2004, indicating that he had had chronic pain and 
recurrent swelling in his right ankle.  She noted that the 
veteran's right ankle disability caused a limitation in his 
ability to participate in certain activities; he is unable to 
stand for any prolonged period of time.  

Of record are treatment reports from Dr. Nadia Polataiko, 
which show that the veteran was seen in September 2004 for 
complaints of right ankle pain.  On examination, there was 
full range of motion and no swelling.  The impression was 
right ankle osteoarthritis.  

Of record are treatment reports from Dr. Michael Aquino.  The 
veteran was seen in October 2004 for complaints of increased 
pain and decreased mobility of the right ankle; he also 
complained of increased instability of the right ankle.  The 
assessment was ankle instability, and ATFL tear/OCD 
lesion/peroneals.  An MRI of the right ankle revealed 
thickening of the central cord suggestive of chronic plantar 
fasciitis; and possible sprain of the sinus tarsi ligaments.  
In a statement, dated in December 2004, Dr. Aquino indicated 
that the veteran was seen in his office on two occasions, as 
noted above, during which he complained of right foot and 
ankle pain.  Physical examination revealed pain over sinus 
tarsi, peroneal tendons, ATF ligament.  Ankle motion was 
normal; subtalar joint inversion was excessive causing 
lateral instability.  Muscle strength and reflexes were 
normal.  X-ray revealed a posterior hiatus of the right ankle 
joint.  MRI revealed sprain of the sinus tarsi ligaments.  
Dr. Aquino noted that the veteran has had to limit ambulation 
due to his pain.  The impression was lateral instability 
right foot/ankle, and sinus tarsi syndrome, right.  

During a clinical visit in July 2005, the veteran indicated 
that he still had pain in the right ankle which affects his 
walking.  The assessment was ankle pain.  The veteran was 
seen in rehabilitation in August 2005; he stated that he 
continued to have pain in the right ankle especially after 
prolonged standing.  Pain was mostly on the lateral side of 
the right ankle.  The assessment was chronic ligament strain.  
On February 17, 2006, the veteran was seen at a VA podiatry 
clinic with concern of chronic right ankle pain.  The veteran 
indicated that he recently twisted his ankle, was given mobic 
which helped with the pain; he stated that the pain became 
unbearable at times, causing him problems with walking and 
driving.  The veteran had a non-antalgic gait, wearing 
boots/aircast on the right.  Passive range of motion was 
within normal limits but painful to the veteran.  There was 
no swelling and no crepitus.  Active range of motion was 
limited.  The veteran had difficulties with dorsiflexion and 
plantar flexion.  The assessment was chronic ankle 
instability, and degenerative joint disease.  

At his personal hearing in February 2006, the veteran noted 
that he was wearing a right ankle brace; he noted that the 
brace covered the ankle and went all the way down to his 
right foot.  The veteran indicated that he has been wearing 
the ankle brace for about 3 to 4 years in order to maintain 
stability in the right ankle.  The veteran explained that 
without the brace, his ankle would flip to the side.  The 
veteran indicated that he was currently working; however, he 
noted that his supervisor accommodated him by allowing him to 
take brakes as needed to relieve his ankle pain.  The veteran 
reported that he was unable to drive due to the ankle 
flipping out and severe pain.  The veteran also reported that 
he misses about 10 days of work per month due to ankle and 
foot pain.  

The veteran was afforded another VA examination in March 
2006, at which time he complained of right foot and ankle 
pain and stiffness.  The veteran indicated that flare-ups for 
his foot and ankle occurred on average 2 to 3 times a week, 
lasting half a day, during which he has to significantly 
favor his right foot and ankle, babying it, soaking it, 
getting off of it and resting it.  It was noted that the 
veteran uses a right ankle brace, an immobilizer, and a cane.  
No specific corrective shoes have been prescribed.  It was 
also noted that the brace and cane helped to a slight degree.  
He has not had any surgery to his right foot or ankle; there 
was no history of inflammatory arthritis.  It was reported 
that the symptoms of right foot pain were present 
predominantly when standing and walking, not at rest.  The 
examiner noted that the veteran did have a right ankle-foot 
brace with some help.  The veteran reported that he was able 
to fulfill his activities of daily living; however, he did 
have some limitations of bending, lifting, twisting and 
prolonged weight bearing.  It was noted that the veteran 
works at the VA building maintenance; he had missed 20 days 
of work in the last year for various problems.  

The examiner met the veteran in the waiting room and escorted 
him to the examination room; he did walk with a limp.  He 
used a cane, and he had an ankle-foot immobilizer on.  The 
veteran was able to stand erect.  There was a very slight 
suggestion of pes planus bilaterally.  No Achilles tendon 
malalignment.  No midfoot malalignment.  No need for 
manipulation.  There was hallux valgus bilaterally of 20 
degrees with valgus deviation.  There was a scar over his 
left big toe.  There was some swelling over the right first 
MTP joint.  There was no significant hammering.  There were 
no significant signs of abnormal weight bearing on the right 
foot.  There were no corns or calluses on the right plantar 
surface.  Palpation of the right foot elicited no abnormality 
of temperature or crepitus.  There was some tenderness over 
the right first MTP joint.  Range of motion of the right 
first MTP joint revealed a flexion to 30 degrees with pain 
from 20 to 30 degrees, and extension to 15 degrees.  Right IP 
joint had 10 degrees of extension and flexion to 30 degrees.  
The right os calcis was in normal alignment wit the tibia and 
fibula.  The right ankle showed no significant abnormality of 
color, deformity, swelling, or atrophy.  Palpation of the 
right ankle elicited no abnormality of temperature, crepitus, 
or swelling.  There was some tenderness over the right ankle.  
The right ankle had a plantar flexion to 20 degrees with pain 
from 10 to 20 degrees, and dorsiflexion was to 15 degrees 
with pain from 10 to 15 degrees.  He was able to raise up on 
his tiptoes and on his heels.  Sensory to light touch was 
grossly normal.  Reflexes in the ankles were 1 to 2+.  Ankle 
and foot dorsiflexors, plantar flexors, big toe extenders, 
and foot everters were all 5 strength and normal.  

The examiner indicated that they had the veteran repetitively 
flex and extend his right ankle, testing for pain, weakness, 
fatigability and incoordination.  It showed no change.  Same 
range of motion with same pain pattern as noted above.  X-ray 
study of the right ankle was normal; however, x-ray of the 
right foot showed some sclerosis at the base of the proximal 
phalanx great toe.  The assessment was right ankle injury 
with traumatic arthritis, and right foot injury with 
traumatic arthritis right foot and osteoarthritis.  

In July 2006, the veteran underwent an evaluation for 
physical therapy; at that time, he complained of right ankle 
pain instability.  It was noted that the veteran was coming 
to therapy because the pain and instability were affecting 
his activities and the way he walks.  He also stated that the 
pain was felt "all the way to the right hip," and he gets a 
"spasm" sensation in the ankle at times.  The veteran had a 
moderate limp on the right side with decreased stance time 
spent on the involved side.  All goniometric measurements 
were within functional limits bilaterally.  Manual muscle 
testing on the right ankle was 4/5 for inversion, plantar 
flexion and dorsiflexion, and 3+/5 for eversion.  The 
assessment was that the veteran had signs and symptoms 
suggestive of a right unstable ankle due to old injury.  

Of record is a treatment report from Dr. Deborah Bergfeld, 
dated in November 2006, indicating that the veteran was seen 
for consultation and evaluation of right ankle and right 
lower extremity pain.  The impression was right foot 
dysfunction, and possible right lower extremity radiculitis.  
Also dated in November 2006 were lay statements from co-
workers of the veteran, attesting to being aware of the 
discomfort and difficulty caused by the veteran's right leg 
disability.  

Also of record is the report of an x-ray study of the right 
foot, dated in December 2006, which revealed a moderate 
bunion deformity of the 1st metatarsal head.  There were some 
minor degenerative changes in the 1st metatarsal proximal 
phalangeal joint.  There was also moderate spurring at the 
base of the os calcis along its plantar surface.  There 
appeared to be pes planus deformity of the foot.  No evidence 
of any healing fracture.  A well-corticated accessory ossicle 
can be seen along the medial aspect of the foot.  An x-ray 
study of the right foot, performed in January 2007, revealed 
moderate hallux valgus deformity with minor degenerative 
joint disease 1st MP joint, with dorsal spur os calcis; no 
fractures were seen.  

The veteran underwent a magnetic resonance imaging (MRI) of 
the right ankle in April 2007, which revealed indications of 
right ankle pain instability.  The major ligaments about the 
ankle joint were idendified and appear to be intact.  There 
was a slight increased signal noted about the calcaneofibular 
ligament of this may be reflective of mild sprain.  However, 
the ligament appears to be intact.  The impression was 
suggestion of minimal sprain about calcaneal fibular 
ligament; examination was otherwise unremarkable.  The 
veteran was seen at the podiatry clinic in May 2007 with 
complaints of chronic right ankle pain; he stated that he 
still had pain.  The assessment was chronic ankle instability 
and degenerative joint disease.  

At his personal hearing in June 2007, the veteran maintained 
that he had increased pain in the right ankle; he indicated 
that he was also experiencing limitation of motion in the 
right ankle.  The veteran related that the pain in his right 
ankle and foot was getting worse as he gets older; he noted 
that the pain shoots up to his right hip.  The veteran 
testified that he was working, but he was only able to work 
one full time job rather than the multiple tasks he was able 
to perform in the past.  The veteran indicated that his 
muscles tightened up every night, and his wife had to massage 
his legs.  The veteran testified that he has been issued a 
customized brace for his right ankle.  The veteran maintained 
that the right ankle disorder has caused social and 
occupational limitations; he stated that his rating at work 
had decreased as a result of his inability to perform certain 
task due to ankle pain.  It was argued that recent treatment 
reports reflect diagnosis of chronic ankle instability.  The 
veteran reported problems with occasional swelling and 
increased pain with use of his right ankle.  The veteran 
indicated that he had limited motion of the right ankle and 
that repetitive motion was very painful.  


III.  Pertinent Laws and Regulations-Evaluations.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based upon the facts found, i.e., the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2007).  After 
careful review of the evidence, the Board concludes that the 
disabilities have not significantly changed and that uniform 
ratings are warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, at 54.  

A.  Evaluation-Traumatic arthritis, right ankle.

The veteran's traumatic arthritis, right ankle, has been 
assigned a 10 percent disability evaluation under Diagnostic 
Code 5271.  Diagnostic Code 5271 provides for a 10 percent 
rating for moderate limitation of motion of the ankle and a 
20 percent rating for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

There is no evidence of ankylosis of the ankle, ankylosis of 
the subastragalar or tarsal joint, malunion of the os calcis 
or astragalus, or astragalectomy to warrant application of 
Codes 5270, 5272, 5273, or 5274, respectively.  Therefore, 
the Board will evaluate the disability under Diagnostic Code 
5271.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

Under Diagnostic Code 5271, a maximum evaluation of 20 
percent is assigned when there is marked limitation of ankle 
motion.  See 38 C.F.R. § 4.71, Plate II (normal range of 
motion for the ankle is 0 to 20 degrees dorsiflexion and 0 to 
45 degrees plantar flexion).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Considering the range of motion findings in conjunction with 
functional loss, the Board finds that the evidence supports a 
20 percent evaluation for the right ankle disability.  38 
C.F.R. § 4.3.  The August 2004 VA orthopedic examination 
shows dorsiflexion to 15 degrees and plantar flexion to 20 
degrees, with pain starting at 15 degrees.  

VA outpatient records from August 2004 through 2006 
cumulatively show frequent complaints and treatment for the 
veteran's right ankle disorder without objective evidence of 
improvement since the August 2004 VA examination report 
findings.  In fact, in a December 2004 statement from Dr. 
Acquino, it was noted that the veteran had to limit 
ambulation due to right ankle pain.  These outpatient records 
document the veteran was issued an aircast, and subsequently 
issued a support brace for the right ankle; he was also using 
a cane for ambulation.  The right ankle has been repeatedly 
described with chronic instability.  

According to a recent VA examination in March 2006, the 
veteran reported frequent flare-ups, on average 2 to 3 times 
a week.  He reported using a right ankle brace, an 
immobilizer, and a cane, which helped to a slight degree.  
There was some tenderness over the right ankle.  The right 
ankle had a plantar flexion to 20 degrees with pain from 10 
to 20 degrees, and dorsiflexion was to 15 degrees with pain 
from 10 to 15 degrees.  

The Board finds that the veteran's June 2007 testimony 
credible in support of his claim for an increased rating.  
His testimony regarding the daily impairment caused by his 
right ankle disorder is consistent with the medical evidence 
of record.  

Based on this evidence, the Board finds that, with 
considerations of additional functional impairment of the 
right ankle, due to factors such as pain, weakened movement 
requiring a brace and cane, and a limp, the veteran's 
traumatic arthritis more nearly approximates marked 
limitation of the right ankle.  In sum, there is objective 
evidence of limitation of motion, pain, decrease in strength, 
and findings consistent with some instability.  The overall 
functional impairment is marked.  For these reasons, the 
Board finds that the criteria for a disability rating of 20 
percent for traumatic arthritis of the right ankle have been 
met.  

A disability rating in excess of 20 percent is not warranted 
because a 20 percent disability rating is the maximum 
scheduler rating provided under Diagnostic Code 5271 for loss 
of motion of the ankle.  Likewise, because there is no 
evidence that the veteran has anklyosis of the right ankle 
(complete ankle immobility), the criteria for a rating of 40 
percent under Diagnostic Code 5270 are not met, which is the 
next highest rating for ankle disability.  38 C.F.R. § 4.71a.  

Additionally, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 3.321(b) 
(1) (2007) is not warranted.  The Board does not have the 
authority to assign an extraschedular rating in the first 
instance, and under the circumstances of the present case 
there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's service-connected right ankle alone 
does not present such an exceptional or unusual disability 
picture, such as frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1).  The degree to which 
the veteran's disability impairs him industrially has been 
adequately contemplated in the assigned schedular evaluation, 
and referral of the case for consideration of an 
extraschedular evaluation is not warranted.  

B.  Osteoarthritis, first MTP joint, right foot.

The veteran's right foot disability are evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides a 10 
percent evaluation for a moderate foot injury.  A moderately 
severe injury is assigned a 20 percent disability rating. A 
severe injury is assigned a 30 percent disability rating.  

In August 2004, it was noted that the veteran walked with a 
normal gait.  While there was some tenderness over the first 
MTP joint, there were no signs of abnormal weight bearing, no 
corns and no calluses.  Similar findings were noted on a 
recent VA examination in March 2006.  In addition, x-ray 
studies show some minor degenerative changes at the first MTP 
joint; however, he experiences no significant pain on range 
of motion, and flare-ups do not cause additional disability.  
The veteran does not experience edema, instability or 
weakness of the feet.  

The veteran's symptomatology is inconsistent with moderately 
severe disablement or greater for the right foot, in the 
Board's opinion.  Consequently, a 20 percent disability 
evaluation is not for application under Diagnostic Code 5284.  
Id.  

Higher evaluations are provided under Diagnostic Code 5276, 
rating acquired flatfoot, however, while the medical evidence 
demonstrates pes planus, the veteran is not service connected 
for this condition; thus, a higher evaluation under this 
diagnostic code is not available.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Because the veteran's right foot disability is not shown to 
include claw foot or malunion or nonunion of tarsal or 
metatarsal bones, consideration of increased evaluations 
under the diagnostic codes pertaining to these disabilities 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 
5283.  

Because the veteran's right foot disability is not being 
evaluated on the basis of limitation of motion, an increased 
evaluation on the basis of functional impairment is not 
warranted.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  

As discussed above, while the veteran's disabilities have 
resulted in missed work, this time lost does not rise to the 
level of marked interference with employment.  In addition, 
the right foot disability has not resulted in any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b) (1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for a right foot 
disability.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 20 percent disability rating for traumatic arthritis, right 
ankle, is granted subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for 
osteoarthritis, first MTJ joint, right foot, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


